[Cite as VanDeGrift v. Miller, 2021-Ohio-3758.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                        MIAMI COUNTY

 MICHAEL VANDEGRIFT                                    :
                                                       :
         Plaintiff-Appellant                           :   Appellate Case No. 2021-CA-16
                                                       :
 v.                                                    :   Trial Court Case No. 2020-CV-145
                                                       :
 PATRICK A. MILLER                                     :   (Civil Appeal from
                                                       :   Common Pleas Court)
         Defendant-Appellee                            :
                                                       :

                                                  ...........

                                                  OPINION

                            Rendered on the 22nd day of October, 2021.

                                                  ...........

DAVID L. VAN SLYKE, Atty. Reg. No. 0077721, 300 East Broad Street, Suite 590,
Columbus, Ohio 43215
     Attorney for Plaintiff-Appellant

PATRICK A. MILLER, 442 Brook Street, Piqua, Ohio 45356
     Defendant-Appellee, Pro Se

                                             .............




DONOVAN, J.
                                                                                           -2-


       {¶ 1} Michael VanDeGrift1 appeals from the trial court’s April 7, 2021 judgment,

which overruled his motion for default judgment or, in the alternative, for summary

judgment, on his action for a declaratory judgment and to quiet title. The trial court also

dismissed the action for lack of subject matter jurisdiction.       The trial court erred in

concluding that it lacked jurisdiction over VanDeGrift’s complaint, and it erred in overruling

his motion for default judgment and/or summary judgment. The judgment of the trial

court is reversed, and the matter is remanded for further proceedings consistent with this

opinion.

       {¶ 2} On May 14, 2020, VanDeGrift filed his complaint for declaratory judgment.

The complaint alleged that VanDeGrift was the owner, in fee simple, of real property at

442 Brook Street, Piqua, Ohio (“the property”) pursuant to general warranty deeds filed

by six people, who had previously shared ownership of the property. (Instrument Nos.

201OR-11278 (Thomas E. Smith), 2011OR-11279 (Thomas E. Smith Jr.), 2011OR-

11280 (Erin [A.] Boroff Guardian), 2011OR-11281 (Erin A. Boroff), 2011OR-11282

(Nicholas A. Miller) and 2011OR-11283 (Timothy D. Miller) of Miami County Records,

filed on September 27, 2011.) The general warranty deeds were attached as exhibits.

The complaint further alleged that defendant Patrick A. Miller had purported to convey his

interest in the property to VanDeGrift through Erin A. Boroff, his guardian, pursuant to

Miami County Probate Court Case No. 84915. Exhibit C was the deed by which Boroff

purportedly transferred Miller’s ownership interest to VanDeGrift.

       {¶ 3} The complaint stated that, at the time Exhibit C was executed by Boroff as



1The trial court’s judgment appears to have misspelled plaintiff-appellant’s name as
Vandergrift.
                                                                                            -3-


Miller’s guardian, Boroff was acting as the guardian of the Miller’s person but not as

guardian of Miller’s estate.    In Count I, for “Declaratory Judgment/Conveyance of

Property,” VanDeGrift alleged that Boroff had filed an application for appointment of

emergency guardian of the person of Patrick A. Miller on August 26, 2011 (“the first

application”).   Miller was served with the first application on August 29, 2011. An

emergency order for guardianship of Miller’s person was granted, and letters of

guardianship of the person only were issued to Boroff. The emergency order was twice

extended. Case No. 84915 was closed in November 2011.

       {¶ 4} The complaint further alleged that, on September 20, 2011, Boroff filed an

application for appointment of guardian of alleged incompetent seeking a non-limited

guardianship over Miller (“the second application”) in Probate Court Case No. 84915-1.

According to the complaint, a hearing was scheduled in Case No. 84915-1 for October

24, 2011, but the hearing was again set for the appointment of a guardian of the person

of Patrick A. Miller, not his estate. According to the complaint, Miller “was served with

the second application and notice of hearing on October 4, 2011, but the second

application was withdrawn on November 22, 2011, and the guardianship was terminated

on November 30, 2011.       Exhibits documenting these events were attached to the

complaint. Finally, the complaint alleged that, on September 22, 2011, Boroff executed

Exhibit C, the deed purporting to convey Miller’s interest in the property to VanDeGrift.

       {¶ 5} In support of the request for declaratory judgment, the complaint alleged:

       Pursuant to R.C. § 2721.03, this Court is empowered to determine the

       rights, duties and interests of Plaintiff Michael VanDeGrift and Defendant

       Patrick A. Miller as those rights duties and interests pertain or relate to
                                                                                        -4-


       Exhibit C, a Deed of Executor, Administrator, Trustee, Guardian, Receiver

       or Commissioner [from] Erin A. Boroff, Guardian under the Guardianship of

       Patrick A. Miller by the power conferred by the Guardianship Probate Case

       # 84915, to Michael VanDeGrift which deed is recorded in Instrument No.

       2011OR-11280 of Miami County Records (“Deed”).

VanDeGrift’s complaint also asserted that R.C. 5301.07(C) 2 “creates a conclusive

presumption that an instrument of record for more than four years is valid,” and by

“operation of law, the Deed conveyed the interest of Patrick A. Miller in the Property” to

him.

       {¶ 6} In Count II, seeking to quiet title, VanDeGrift alleged that he was in

possession of the property, and that Miller “has or may claim to have an interest in the

Property that is superior” to VanDeGrift’s interest.     The complaint alleged that the

guardian signed the deed conveying Miller’s interest in the property to VanDeGrift on

September 22, 2011, and that Miller had not asserted a claim to the property since that

date. According to VanDeGrift, he was entitled to an order quieting Miller’s interest in

the property.

       {¶ 7} The record reflects that service upon Miller via certified mail at a Wayne

Street address was unsuccessful on June 9, 2020. On August 10, 2020, Affidavits of

Special Process Server were filed in which the affiant averred that she had been unable



2 “When a real property instrument is of record for more than four years from the date of
recording of the instrument, and the record shows that there is a defect in the making,
execution, or acknowledgment of the instrument, the instrument and the record thereof
shall be cured of the defect and be effective in all respects as if the instrument had been
legally made, executed, acknowledged, and recorded. * * *.” R.C. 5301.07(C).
                                                                                       -5-


to perfect service upon Miller at a Wayne Street address or at a Broadway address in

Piqua. Counsel for VanDeGrift then requested residential service by Firefly Legal, Inc.

at the Wayne Street address and an affidavit for service by publication.

      {¶ 8} On August 18, 2020, counsel for VanDeGrift filed a “Notice of Filing Proof of

Publication,” to which was attached a notarized affidavit of publication and a copy of the

legal notice that appeared on July 10, 17, 24, 31, and August 7 and 14, 2020, in “Miami

Valley Today,” a daily newspaper of general circulation. The notice provided:

      Patrick A. Miller, whose last known address cannot be ascertained, will take

      notice that on May 14, 2020, Michael VanDeGrift filed his Complaint for

      Declaratory Judgment, for the Conveyance of Title and to Quiet Title in the

      Common Pleas Court of Miami County, Ohio in Case No. 20-145, the object

      and demand for relief of which seeks, in part, to quiet Patrick A. Miller’s

      interest, if any, in property commonly known as 442 Brook Street, Piqua,

      Ohio; the conveyance of which, through a Guardian, was part of Miami

      County Probate Court Case No. 84915. Patrick A. Miller is required to

      answer within 28 days after the last publication, which shall be published

      once a week for six consecutive weeks, or they may be denied a hearing in

      this case.

      {¶ 9} On September 15, 2020, VanDeGrift filed a motion for default judgment, but

he withdrew the motion on October 22, 2020. On October 23, 2020, substitute counsel

for VanDeGrift entered an appearance.

      {¶ 10} On December 4, 2020, VanDeGrift filed a renewed motion for default

judgment or, in the alternative, a motion for summary judgment on his declaratory
                                                                                            -6-


judgment and quiet title actions.    The motion repeated the allegations in the complaint.

VanDeGrift asserted that he was entitled to default judgment pursuant to Civ.R. 55 and/or

to summary judgment pursuant to Civ.R. 56, and to declaratory relief pursuant to R.C.

2721.02 and 2721.03. According to VanDeGrift, clouds “on title that may be removed

via a quiet title action include potentially adverse interests in the real estate that arise by

way of a mortgage, lien or other recorded and/or unrecorded instruments or claims to real

property.” VanDeGrift asserted that Miller’s potential interest in the property was a cloud

on VanDeGrift’s record title and that, inasmuch as there was no other procedural method

to quiet title through the probate court under the circumstances presented, he was entitled

to the relief sought in his complaint.

       {¶ 11} The court set the motion for hearing on March 11, 2021, and ordered that

Miller be served at a High Street address in Covington. In its decision, the court stated

that Miller “did not file a reply” and that the court held the hearing with counsel for

VanDeGrift. The court stated that, “[n]otwithstanding whether service by publication was

proper,” the court had set a hearing on VanDeGrift’s motion “because a review of the

Complaint indicated that this Court does not have subject matter jurisdiction.” The court

noted VanDeGrift’s arguably conflicting arguments at the hearing that Boroff, the guardian

of Miller’s person, had no authority to execute the deed for Miller, but that the court had

authority pursuant to R.C. 5303.01 to find that VanDeGrift was the owner of the property

so transferred.

       {¶ 12} Regarding Boroff’s guardianship, the court noted that “[n]o inventory of the

real estate held by the ward was filed, nor was any action filed to sell the real estate

pursuant to R.C. 2127.01.”
                                                                                          -7-


       {¶ 13} The court determined as follows:

              Plaintiff initially claims that the Court has authority to declare and

       determine the rights of the Plaintiff and Defendant pursuant to R.C. 2721.03.

       Based on the Complaint, the instrument is not a valid deed of transfer

       because, fundamentally, it is not signed by the grantor. See, R.C. 5301.01.

       As Plaintiff conceded, the person who did sign had no authority to execute

       a deed of transfer on behalf of [Miller], although she had been appointed

       Guardian of the Person. R.C. 2127.01 provides that all proceedings for the

       sale of land by executors, administrators, and guardians shall be in

       accordance with R.C. 2127.01 to 2127.43 (commonly known as land sale

       proceedings).

(Footnote omitted.)

       {¶ 14} The court noted that, based on the averments in the complaint, it appeared

that Miller still owned a 1/6 interest in the real estate, “because it was not transferred by

Patrick Miller or anyone on his behalf,” and Boroff had “had no authority to transfer the

real estate of her ward, thus, it was not transferred.” The court concluded that the fact

that a guardianship was opened compelled the conclusion that it (the general division of

the common pleas court) did not have authority to determine that Miller had transferred

the property, because it had no jurisdiction; rather, the probate court had exclusive

jurisdiction over the conduct of Boroff as a guardian and over her execution of a deed on

behalf of Miller “under color of her appointment.”

       {¶ 15} The court stated that it had reviewed R.C. 2721.03 and R.C. 5301.07, upon

which VanDeGrift relied, and found that it was not clear that the statutes authorized the
                                                                                         -8-


relief requested. “More importantly, nothing in these statutes indicate that they cannot

be applied by the Miami County Probate Court. The application of those statutes to

these facts are in the exclusive jurisdiction of the Miami County Probate Court.” For

these reasons, the court found the motion for default judgment “not well-taken.”

       {¶ 16} Regarding summary judgment, the court found that VanDeGrift’s exhibits

attached to the renewed motion were “not admissible evidence” in summary judgment

and could not establish the elements of his claim. The court concluded that, if these

documents were admissible, they tended to show that VanDeGrift was not the owner of

the 1/6 interest previously held by Miller, and VanDeGrift accordingly had “failed to meet

his burden of establishing that no genuine issue of fact exists because [VanDeGrift’s]

exhibits are not evidence.” The court denied the motion for summary judgment.

       {¶ 17} Finally, the court concluded: “Plaintiff’s Motions are not well-taken, and are

hereby denied. The Court finds that, pursuant to Civ.R. 12(H)(3), it lacks subject matter

jurisdiction on Plaintiff’s claims. Therefore, the action is hereby dismissed.”

       {¶ 18} On appeal, VanDeGrift asserts a single assignment of error. Miller has

not filed a brief. VanDeGrift’s assignment of error states:

              THE TRIAL COURT HAS SUBJECT MATTER JURISDICTION TO

       QUIET APPELLEE’S [SIC] TITLE.

       {¶ 19} VanDeGrift asserts that Boroff “executed [a] Guardian’s Deed on

September 22, 2011 purporting to convey [Miller’s[ interest in the Property to [VanDeGrift]

without proper and necessary approval of the Probate Court under circumstances where

there is no pending action in the Probate Court.” VanDeGrift argues that, “although [he]

is shown as being the record owner of the Property, he is missing a 1/6 interest because
                                                                                            -9-


Erin A. Boroff lacked authority to execute the Executor’s Deed” on behalf of Miller.

According to VanDeGrift, there is no dispute that guardianship actions are within the

exclusive jurisdiction of the probate court and that the probate court has exclusive

jurisdiction over Boroff in her capacity as a guardian, but his attempt to “quiet any/all

interest” of Miller in the property because the guardian lacked authority as a matter of law

to execute the Guardian’s Deed on Miller’s behalf, as guardian over Appellee’s person

but not his estate, was not exclusively within the purview of the probate court.

VanDeGrift cites Art v. Erwin, 194 Ohio App.3d 421, 2011-Ohio-2371, 956 N.E.2d 879

(10th Dist.) (where daughter lacked the authority as her mother’s guardian to take

possession of assets transferred from her mother's brokerage account without prior court

approval, the company holding the brokerage account was culpable for conveying away

estate assets to a person who was not authorized to take possession of them under R.C.

2109.52).

       {¶ 20} VanDeGrift asserts that, because the Guardians’ Deed was invalid as a

matter of law and he is not under guardianship, “there is no in rem relief” that he can seek

in the probate court. In other words, he asserts that he cannot move the probate court

to retroactively appoint a guardian over Miller to validate the Guardian’s Deed improperly

executed by Boroff. VanDeGrift asserts that his “sole remedy” is with the general division

of the common pleas court, citing R.C. 2101.24 and Weathington v. Hill, 3d Dist. Marion

No. 9-11-16, 2011-Ohio-5875. VanDeGrift argues that none of the subsections of R.C.

2101.24 “afford subject matter jurisdiction to enter declaratory relief and quiet title against

a person that is not under guardianship. As such, the general division of the Court of

Common Pleas – not the Probate Court – has exclusive jurisdiction and authority to
                                                                                        -10-


decide the issue” of whether VanDeGrift was entitled to quiet any/all interest asserted by

Miller in the property. VanDeGrift also cites Spellman Outdoor Advertising Servs., LLC

v. Ohio Turnpike & Infrastructure Comm., 2016-Ohio-7152, 72 N.E.3d 229 (11th Dist.), ¶

12, which held that the common pleas court had “exclusive jurisdiction and authority” over

a complaint requesting quiet title and declaratory relief concerning real property where

there was no administrative avenue for such relief.

       {¶ 21} Finally, VanDeGrift argues that his motion for default judgment, or, in the

alternative, for summary judgment, should have been sustained in light of the fact that

Miller, “having been served with process, never filed an answer asserting any interest or

right of possession” in the property, citing R.C. 5302.04. VanDeGrift requests that the

trial court’s April 7, 2021 judgment be reversed and that it be directed to enter judgment

in his favor quieting Miller’s interest, if any, in the property.

       {¶ 22} R.C. 5303.01 governs actions to quiet title and provides in part: “An action

may be brought by a person in possession of real property, by himself or tenant, against

any person who claims an interest therein adverse to him, for the purpose of determining

such adverse interest.”

       {¶ 23} R.C. 2721.02, the Declaratory Judgment Act, provides:

       Subject to division (B) of this section, courts of record may declare rights,

       status, and other legal relations whether or not further relief is or could be

       claimed. No action or proceeding is open to objection on the ground that

       a declaratory judgment or decree is prayed for under this chapter. The

       declaration may be either affirmative or negative in form and effect. The

       declaration has the effect of a final judgment or decree.
                                                                                          -11-


       {¶ 24} Finally, R.C. 2721.03 governs the construction and validity of instruments

and provides:

       Subject to division (B) of section 2721.02 of the Revised Code, any person

       interested under a deed, will, written contract, or other writing constituting a

       contract or any person whose rights, status, or other legal relations are

       affected by a constitutional provision, statute, rule as defined in section

       119.01 of the Revised Code, municipal ordinance, township resolution,

       contract, or franchise may have determined any question of construction or

       validity arising under the instrument, constitutional provision, statute, rule,

       ordinance, resolution, contract, or franchise and obtain a declaration of

       rights, status, or other legal relations under it.

       ***

       {¶ 25} R.C. 2101.24 governs the jurisdiction of the probate court, which includes

the authority to “render declaratory judgments, including but not limited to, those rendered

pursuant to Chapter 5817. of the Revised Code.”

       {¶ 26} This Court has previously noted:

              “The probate court is a court of limited jurisdiction. The court has

       only that jurisdiction which is granted by statute and by Constitution.”

       Zuendel v. Zuendel, 63 Ohio St.3d 733, 735, 590 N.E.2d 1260 (1992).

       R.C. 2101.24 grants the probate court exclusive jurisdiction over some

       matters and over other matters concurrent jurisdiction with the general

       division of the court of common pleas.

              ***
                                                                                          -12-


              * * * It is important to bear in mind that “[s]tatutes which create a

       declaratory judgment procedure do not extend the jurisdiction of the subject

       matter of a court but rather extend the power of the court to grant declaratory

       relief within its respective jurisdiction. In other words, declaratory judgment

       statutes provide an additional remedy which may be granted by a court but

       they do not extend the jurisdiction as to the subject matter upon which a

       court may act.” Nemcek v. Paskey, 137 Ohio Misc.2d 1, 2006-Ohio-2059,

       849 N.E.2d 108, ¶ 12 (C.P.), quoting Ryan v. Tracy, 6 Ohio St.3d 363, 366,

       453 N.E.2d 661 (1983); see also Zimmerman [v. Montgomery Cty. Pub.

       Health Dept.], 2d Dist. Montgomery No. 26816, 2016-Ohio-1423, at ¶ 14

       (quoting the same). The probate court has “jurisdiction when a justiciable

       dispute arises with respect to duties related to the administration of the

       estate.” Zuendel, 63 Ohio St.3d at 736, 590 N.E.2d 1260. It follows, then,

       that “[i]n determining whether a declaratory judgment action is properly

       before the probate court, the primary question is whether the matter is

       related to the administration of the estate.” Weathington v. Hill, 3d Dist.

       Marion No. 9-11-16, 2011-Ohio-5875, ¶ 29, citing Zuendel.

Wiggins v. Safeco Ins. Co. of Indiana, 2d Dist. Montgomery No. 28163, 2019-Ohio-312,

¶ 9, 13.

       {¶ 27} Since the issue before the court was not related to the administration of an

estate or guardianship, we conclude that the trial court erred in concluding that jurisdiction

was vested in the probate court and in dismissing VanDeGrift’s claims based on its

conclusion that it lacked jurisdiction.
                                                                                      -13-


       {¶ 28} VanDeGrift’s assignment of error is sustained.

       {¶ 29} Since the trial court had jurisdiction over VanDeGrift’s complaint, the

judgment of the trial court dismissing the matter is reversed, and the matter is remanded

for further proceedings consistent with this opinion.



                                     .............



TUCKER, P.J. and EPLEY, J., concur.




Copies sent to:

David L. Van Slyke
Patrick A. Miller
Hon. Jeannine N. Pratt